327 So. 2d 6 (1976)
In the matter of the Use by the Trial Courts of the STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES.
No. 48491.
Supreme Court of Florida.
February 4, 1976.
PER CURIAM.
This matter comes on to be heard on the report of the Supreme Court Committee on Standard Jury Instructions in Criminal Cases, and its petition to amend and supplement the instructions previously prepared by the committee. The Court generally approves the theory and technique of charging juries in criminal cases as recommended by the committee and embodied in its proposed instructions.
The Court hereby authorizes the publication and use of such instructions, but without prejudice to the rights of any litigant objecting to the use of one or more of such approved forms of instructions. The Court recognizes that the initial determination of the applicable substantive law in each individual case should be made by the trial judge and that it would be inappropriate for the Court at this time to consider the recommended instructions with a view to adjudging that the legal principles in the recommended instructions correctly state the law of Florida. Similarly, the Court recognizes that no approval of these instructions by the Court could relieve the trial judge of his responsibility under the law properly and correctly to charge the jury in each case as it comes before him. This order is not to be construed as any intrusion on that responsibility of the trial judges.
The Court is confident that the forms of instructions recommended by the committee state as accurately as a group of experienced lawyers and judges could state the law of Florida in simple understandable *7 language. Accordingly, it is ordered by the Court:
1. The Standard Jury Instructions in Criminal Cases submitted to this Court on December 15, 1975 are authorized to be published and distributed to the judiciary and members of the Bar of this state in accordance with the copy that is attached.
2. Florida Rule of Criminal Procedure 3.985, Standard Jury Instructions, shall apply to these amended instructions.
3. The Supreme Court Committee on Standard Jury Instructions in Criminal Cases is continued as a committee of this Court for the immediate purpose of reviewing errors and inaccuracies and recommending to this Court amendments and revisions as experience may prove beneficial.
4. The members of the Bench and Bar who shall constitute the continuing committee shall be reappointed or appointed by the Chief Justice and serve at his pleasure without compensation.
It is so ordered.
ADKINS, C.J., and ROBERTS, BOYD, OVERTON, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.